DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that Gopalakrishnan describes assigning a label to a group of pixels and then determining if the average color associated with the label is present in a mask layer, and that if the average color associated with the label (group of pixels) is not present in the mask layer, then a new mask layer corresponding to the average layer is created, and the pixels identified by the label are enabled in the new mask layer, and thus does not teach "upon affirmatively ascertaining that the color mask is above a threshold value of a color tagged in the text layer, calculating an average of the color mask and applying a new color to the text group based on the calculated average of the color mask." It is noted that the fact that the average in Gopalakrishnan is not calculated in direct response to the mask being above a threshold value is addressed in the rejection, which states that “the average color is assigned to a new mask layer, necessitating its calculation; it is noted that, in the reference, this occurs earlier in the process; however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, as noted in MPEP 2144.04”. 
Applicant argues that Gopalakrishnan describes calculating an average color for the label i.e., group of pixels, which is not same as “calculating an average of the color mask”. However, it is unclear why the “mask” average claimed would be different from the “label”, or “group of pixels”, average in Gopalakrishnan. Applicant’s specification, at section 0026, appears to state that the color mask information is storing RGB color information for the layer, and that the average is an average for RGB colors in a layer or group. Further, the color mask comparison is described, at section 0056, as “it is ascertained whether the color mask of each of the contents of the text layer is having pixel intensity above a threshold value of the color tagged in that text layer” (emphasis added). In other words, the specification appears to describe the contents of the layer being pixels with associated pixel intensity, and each of the pixels in the layer having a color mask. The average of a color mask in applicant’s specification would appear to correspond to the average of pixel intensity or RGB values in the collection of pixels making up a layer/group. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a compression module, coupled to the processor, to:
determine whether a text group in the text layer has a color different than the color mask of the text layer;
upon affirmative determination, ascertain whether the color mask is above a threshold value of a color tagged in the text layer;
upon affirmative ascertainment, calculate an average of the color mask;
apply a new color to the text group based on the calculated average of the color mask so as to modify the text layer;
compress the modified text layer using a first compression scheme;
compress the image layer using a second compression scheme;
integrate the compressed the modified text layer and the image layer to generate an image data in the MRC file format; 
and store the generated image data in a memory device”
in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-8, 10-17, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nagarajan (U.S. Publication 2005/0244060) in view of Gopalakrishnan (U.S. Patent 10,043,116).

As to claim 1, as best understood, Nagarajan discloses a method for generating a mixed raster content (MRC) format file (p. 2, section 0029), the method comprising:
receiving an input document at an image capturing device (p. 2, section 0029-0030; a document is received at a photocopier, scanner, fax machine, multi-function device, etc.);
segmenting the input document into an image layer and a text layer with a color mask information, wherein the image layer includes nontextual information, and the text layer includes textual information with a color mask (p. 2, sections 0029-0032; a text layer is segmented from a non-text/image layer; text data is assigned a binary mask identifying it as black);
compressing a modified text layer using a first compression scheme (p. 2, section 0030; the enhanced text layer is compressed using JBIG2 compression);
compressing the image layer using a second compression scheme (p. 2, section 0031; JPEG is used to compress the non-text/image layer);
integrating the compressed the modified text layer and the image layer to generate an image data in the MRC file format such that the modified text layer provides 
and storing the generated image data in a memory device (p. 2, section 0031; the output is stored in a file, inherently in some sort of storage that would read on a memory).
Nagarajan does not disclose, but Gopalakrishnan does disclose:
determining whether a text group in the text layer has a color different than the color mask of the text layer (col. 8, lines 3-31; col. 9, lines 1-13; the color of a text area is determined and it is determined whether the mask color of the current text group is the same or different than an existing text group mask layer);
upon affirmative determination, ascertaining whether the color mask is above a threshold value of a color tagged in the text layer (col. 8, lines 3-31; col. 9, lines 1-13; if the colors do not match, it is determined whether the mask color of the current text group is within a threshold of the existing text group tag color);
upon affirmative ascertainment, calculating an average of the color mask (col. 8, lines 3-31; the average color is assigned to a new mask layer, necessitating its calculation; it is noted that, in the reference, this occurs earlier in the process; however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, as noted in MPEP 2144.04);
applying a new color to the text group based on the calculated average of the color mask so as to modify the text layer (col. 8, lines 3-31; a new layer with a new color is added to the group, with the average of the mask layer being the color added). The 

As to claim 2, Nagarajan discloses wherein the first compression scheme is a binary compression scheme (p. 2, section 0030; the enhanced text layer is compressed using JBIG2 compression, which is a binary scheme).

As to claim 3, Nagarajan discloses wherein the binary compression scheme is JBIG2 compression (p. 2, section 0030; the enhanced text layer is compressed using JBIG2 compression).

As to claim 4, Nagarajan discloses wherein the second compression scheme is a standard contone compression scheme (p. 2, section 0031; JPEG, which is a continuous tone/contone compression scheme, is used to compress the non-text/image layer).

As to claim 5, Nagarajan discloses wherein the standard contone compression scheme comprises JPEG compression (p. 2, section 0031; JPEG is used to compress the non-text/image layer).



As to claim 7, Gopalakrishnan discloses wherein the segmenting of the input document into the text layer comprising:
identifying color of the texts in the input document (fig. 4, element 412; col. 9, lines 1-13; the color of a text area is determined);
combining texts having same color (col. 9, lines 11-55; if the average color of the text area is already assigned to a layer, it is combined);
assigning a tag to the texts having same color (col. 8, lines 3-31; col. 9, lines 11-55; a label/tag is associated to each text area having the same color);
and generating a text layer with color mask based on the tag assigned to the texts having same color (col. 8, lines 3-31; col. 9, lines 11-55; a new mask layer is generated based on each labeled color).
Motivation for the combination of references is found in the rejection to claim 1.

As to claim 8, Gopalakrishnan discloses wherein the segmenting of the input document into the text layer comprises creating multiple text layers each having texts of different respective colors (col. 8, lines 3-31; col. 9, lines 11-55; a new mask layer is generated based on each labeled color). Motivation for the combination of references is found in the rejection to claim 1.

As to claim 10, see the rejection to claim 1. Further, Nagarajan discloses a processor and modules coupled to the processor to implement the method (fig. 2; p. 5, sections 0057-0058). 

As to claim 11, see the rejection to claim 2.

As to claim 12, see the rejection to claim 3.

As to claim 13, see the rejection to claim 4.

As to claim 14, see the rejection to claim 5.

As to claim 15, see the rejection to claim 6.

As to claim 16, see the rejection to claim 7.

As to claim 17, see the rejection to claim 8.

As to claim 19, see the rejection to claim 1. Further, Nagarajan discloses a non-transitory computer-readable medium comprising the instructions to implement the method (p. 5, section 0058-p. 6, section 0059).



As to claim 21, see the rejection to claim 3.

As to claim 22, see the rejection to claim 4.

As to claim 23, see the rejection to claim 5.

As to claim 24, see the rejection to claim 6.

As to claim 25, see the rejection to claim 7.

As to claim 26, see the rejection to claim 8.

Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nagarajan in view of Gopalakrishnan and further in view of Malik (U.S. Publication 2011/0158529).

As to claim 9, Nagarajan does not expressly disclose, but Malik discloses a method further comprising:
extracting the MRC file format from the memory device to retrieve the compressed modified text layer and the compressed image layer;
decompressing the MRC file format;

The motivation for this is to minimize the space needed to store and output the image data (p. 1, sections 0004-0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nagarajan and Gopalakrishnan to extract, decompress, and output an MRC file including compressed text and image layers in order to minimize the space needed to store and output the image data as taught by Malik.

As to claim 18, see the rejection to claim 9.

As to claim 27, see the rejection to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AARON M RICHER/Primary Examiner, Art Unit 2612